FILED
                           NOT FOR PUBLICATION
                                                                            NOV 08 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


STEPHEN YAGMAN,                                  No.   18-55693

              Plaintiff-Appellant,               D.C. No.
                                                 2:16-cv-08902-FMO-JC
 v.

NATIONSTAR MORTGAGE LLC;                         MEMORANDUM*
NATIONSTAR MORTGAGE
HOLDINGS, INC.; NATIONSTAR
CAPITAL CORPORATION; TEN
UNKNOWN NAMED DEFENDANTS,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                   Fernando M. Olguin, District Judge, Presiding

                          Submitted November 6, 2019**
                              Pasadena, California

Before: SCHROEDER, FRIEDLAND, and R. NELSON, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Plaintiff-Appellant Stephen Yagman filed suit against Nationstar Mortgage,

LLC alleging that the assignment of his loan to a securitized trust was void. He

now appeals the district court’s order dismissing his claim without leave to amend.

We affirm.

      Yagman’s claim is barred by res judicata. Res judicata applies when a court

has reached a final judgment on the merits in an earlier suit involving the same

claims and parties as a later suit. Mpoyo v. Litton Electro-Optical Sys., 430 F.3d
985, 987 (9th Cir. 2005). In Yagman v. Nationstar Mortgage, LLC, 699 Fed.

App’x 634 (9th Cir. 2017) (“Yagman I”), a case involving the same claims and

parties, we upheld the district court’s dismissal without leave to amend of

Yagman’s claim. This became a final judgment.

      Yagman attempts to distinguish his claim from that in Yagman I, arguing

that in this suit, he is challenging only those collection attempts that occurred after

the complaint in Yagman I was filed. This argument fails, because res judicata bars

claims based on new factual events when those events are part of the same ongoing

practice. Turtle Island Restoration Network v. U.S. Dep’t of State, 673 F.3d 914,

918–19 (9th Cir. 2012).

      The district court did not abuse its discretion in denying Yagman’s motion to

amend his complaint. As in Yagman I, amendment would have been futile,


                                           2
because even if Yagman were permitted to amend his complaint, he could not

solve the procedural defects we identified in Yagman I. 699 Fed. App’x at 635; see

DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 186 (9th Cir. 1987) (citing futility

as a reason to deny leave to amend).

      The district court did not abuse its discretion in denying Yagman’s motion to

impose sanctions, because Yagman is unable to establish that Nationstar’s

attorneys were reckless or acted in bad faith in bringing a motion to dismiss for

inadequate service of process. See 28 U.S.C. § 1927; Fink v. Gomez, 239 F.3d
989, 993 (9th Cir. 2001).

      AFFIRMED.




                                          3